                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     EASTERN DIVISION

BARBARA MITCHELL,

        Plaintiff,

v.                                                                    No. 1:19-cv-01008-JDB-egb

WAL-MART a/k/a
WAL-MART STORES EAST, LP,

      Defendant.
______________________________________________________________________________

 ORDER DISMISSING CASE WITHOUT PREJUDICE FOR LACK OF SUBJECT MATTER
                                JURISDICTION
______________________________________________________________________________

        This matter was originally brought in the Circuit Court of McNairy County, Tennessee, on

December 19, 2018, by the Plaintiff, Barbara Mitchell, against the Defendant, Wal-Mart a/k/a Wal-

Mart Stores East, LP (“Wal-Mart”), and arose from injuries allegedly suffered by Mitchell as a

result of a fall on premises owned by the Defendant in Selmer, Tennessee. (See Docket Entry

(“D.E.”) 1-2.) Following service on the Defendant, Mitchell filed a notice of nonsuit and voluntary

dismissal in the state court in accordance with the Tennessee Rules of Civil Procedure. An order

of nonsuit was entered by the state court on January 3, 2019. The case was removed to this Court

by Wal-Mart on January 9, 2019, on diversity of citizenship grounds pursuant to 28 U.S.C. § 1332.

(D.E. 1.) According to the Defendant, it was unaware at the time of removal that nonsuit had been

sought and obtained by the Plaintiff in state court. Before this Court is the parties’ joint motion to

close the case based upon the nonsuit. (D.E. 9.)

        Removal of a state action to federal court is governed by 28 U.S.C. § 1441, which provides

in pertinent part that,



                                                   1
       [e]xcept as otherwise expressly provided by Act of Congress, any civil action
       brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants, to the
       district court of the United States for the district and division embracing the place
       where such action is pending.

28 U.S.C. § 1441(a) (emphasis added). The proper procedure for such removal is set forth in 28

U.S.C. § 1446:

       A defendant or defendants desiring to remove any civil action from a State court
       shall file in the district court of the United States for the district and division within
       which such action is pending a notice of removal signed pursuant to Rule 11 of the
       Federal Rules of Civil Procedure and containing a short and plain statement of the
       grounds for removal, together with a copy of all process, pleadings, and orders
       served upon such defendant or defendants in such action.

28 U.S.C. § 1446(a) (emphasis added).           Thus, the removal statutes, by their very terms,

contemplate an action “pending” in the state court at the time of removal. See Long v. Bando Mfg.

of Am., Inc., 201 F.3d 754, 757 (6th Cir. 2000) (“because they implicate federalism concerns,

removal statutes are to be narrowly construed”). As the state court matter Wal-Mart intended to

remove to this Court had already been dismissed, and, therefore, was no longer “pending,” by the

time the notice of removal was filed, there was no action to be removed. See Hines v. JP Morgan

Chase Bank, N.A., CASE NO. 3:16-0239, 2016 WL 1399323, at *1-2 (M.D. Tenn. Mar. 3, 2016),

report & recommendation adopted, 2016 WL 1381792 (M.D. Tenn. Apr. 6, 2016) (matter removed

to federal court hours after plaintiffs, unbeknownst to defendants, filed voluntary nonsuit in state

action was dismissed by district court without prejudice for lack of subject matter jurisdiction, as

“[p]ursuant to [28 U.S.C. §§ 1441 and 1446], only a ‘pending’ action may be removed.”).

       Accordingly, this action is hereby DISMISSED without prejudice for lack of subject matter

jurisdiction. This is the Final Order in this case.




                                                   2
IT IS SO ORDERED this 21st day of February 2019.

                                        s/ J. DANIEL BREEN
                                        UNITED STATES DISTRICT JUDGE




                                    3
